Exhibit 10.2

 

ANNAPOLIS RESTAURANT

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

GRANITE CITY RESTAURANT OPERATIONS, INC.

 

and

 

GRANITE CITY OF MARYLAND, INC.

 

and

 

PAROLE CR, LLC

 

and

 

RESTAURANT ENTERTAINMENT GROUP, LLC

 

and

 

CLINTON R. FIELD

 

 

December 30, 2011

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is dated December 30, 2011, by and
among Granite City Restaurant Operations, Inc., a Minnesota corporation, and
Granite City of Maryland, Inc., a Minnesota corporation (collectively, “Buyer”),
Parole CR, LLC, an Ohio limited liability company (“Seller”), Restaurant
Entertainment Group, LLC, an Ohio limited liability company (“REG”), and Clinton
R. Field, resident of Union County, Ohio (“Owner”).

 

INTRODUCTION

 

A.            Seller (Parole CR, LLC), REG, Owner and Buyer have entered into a
Master Asset Purchase Agreement dated November 4, 2011, as amended by that
certain Amendment No. 1 dated December 21, 2011, and that certain Amendment
No. 2 dated December 27, 2011 (as amended, the “Master Agreement”), pursuant to
which Seller, REG, and Owner jointly with other parties agree to sell the assets
of various Cadillac Ranch restaurants located in the U.S. to Buyer.

 

B.            Seller owns and operates the Cadillac Ranch located at 1906 Towne
Centre Blvd., Annapolis, Maryland 21401 (the “Annapolis Restaurant”).

 

C.            Buyer desires to acquire substantially all of the assets used in
the operation of the Annapolis Restaurant from Seller and to operate the
Annapolis Restaurant.

 

D.            Seller desires to sell and Buyer desires to purchase the “Assets”
hereinafter described, on the terms, conditions, covenants, negative covenants,
exclusions and limitations set forth in this Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1.                                       Incorporation by Reference

 

1.1           INCORPORATION BY REFERENCE TO MASTER AGREEMENT

 

Except as otherwise provided in this Agreement, the parties hereto incorporate
by reference as if fully set forth herein, and adopt, the Definitions and each
of the Sections of the Master Agreement including the Schedules and applicable
Exhibits thereto. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned them in the Master Agreement.

 

1.2           APPLICABILITY TO ANNAPOLIS RESTAURANT

 

For purposes of incorporation by reference to the Master Agreement, all
references to Assets, Assumed Liabilities, Encumbrances, Excluded Assets,
Permitted Encumbrances, and Liabilities in the Master Agreement shall refer to
those Assets, Assumed Liabilities, Encumbrances, Excluded Assets, Permitted
Encumbrances, and Liabilities of the Annapolis Restaurant and not of any other
Restaurant.

 

1

--------------------------------------------------------------------------------


 

2.                                       Sale and Transfer of Assets; Closing

 

2.1           ASSETS TO BE SOLD

 

Upon the terms and subject to the conditions set forth in this Agreement and the
Master Agreement, at the Closing, but effective as of the Effective Time, Seller
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, free and clear of any Encumbrances other than
Permitted Encumbrances, all of Seller’s right, title and interest in and to all
of Seller’s Assets as described in Section 2.1 of the Master Agreement and used
in the operation of the Annapolis Restaurant, including but not limited to
Seller’s right to transfer its Class H(M)(BWL)D,S Liquor License No. 92 issued
by Anne Arundel County Board of Liquor License Commissioners in the State of
Maryland on May 1, 2011 (the “Annapolis License”).

 

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to
Section 2.4(a) of the Master Agreement.

 

2.2           EXCLUDED ASSETS

 

Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the Excluded Assets as described in Section 2.2 of the Master
Agreement are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Seller after the
Closing.

 

2.3           CONSIDERATION

 

The consideration for the Assets will be (a) One Million Three Hundred Fifty
Thousand Dollars and No/100 Cents ($1,350,000) (the “Purchase Price”), (b) the
value of the Inventories and petty cash purchased as set forth in
Section 2.3(e) of the Master Agreement, (c) plus or minus the Adjustment Amount
described in Section 2.3(d) of the Master Agreement, and (d) the assumption of
the Assumed Liabilities.  Upon the Closing, the Purchase Price plus the dollar
amount of the Inventories and petty cash of Seller, as set forth and determined
pursuant to Section 2.3(e) of the Master Agreement, will be disbursed by the
Escrow Agent or Buyer’s lender, Fifth Third Bank, as set forth in the Second
Amended and Restated Escrow Agreement between Buyer, Seller, REG, Owner, and the
other parties named therein (the “Escrow Agreement”).

 

(a)           If upon the Closing, the Assets can be conveyed free of all
Liabilities and Encumbrances, One Million One Hundred One Thousand Nine Hundred
Sixty-Nine Dollars and 11/100 Cents ($1,101,969.11) of the Purchase Price plus
the dollar amount of the Inventories and petty cash of Seller, as set forth and
determined pursuant to Section 2.3(e) of the Master Agreement (the “Initial
Disbursement”) shall be released to Seller, subject to adjustment and reduction
by the Adjustment Amount for disbursements to creditors of Parole CR, LLC, as
provided in Section 2.3(d) of the Master Agreement, and any other amounts
reasonably determined by Buyer as necessary to discharge other liabilities of
Seller.

 

2

--------------------------------------------------------------------------------


 

(b)           After deduction for the Initial Disbursement, as reduced by the
Adjustment Amount and any other payment by Buyer in respect to Liabilities and
Encumbrances against the Assets, the remaining balance of the Purchase Price
(the “Holdback Amount”), which shall be Two Hundred Forty-Eight Thousand Thirty
Dollars and 89/100 Cents ($248,030.89), shall be held in a separate escrow
account with the Escrow Agent, and disbursements therefrom shall be made
pursuant to the terms of the Escrow Agreement.

 

2.4           CLOSING

 

Section 2.6 of the Master Agreement is incorporated by reference herein with
respect to the Closing.

 

2.5           CLOSING OBLIGATIONS

 

Section 2.7 and Section 7 of the Master Agreement is incorporated by reference
herein.  In addition to Seller’s and REG’s obligations set forth in
Section 2.7(a) of the Master Agreement, at the Closing under this Agreement,
Seller and REG, as applicable, will be further obliged to execute and deliver
the following:

 

(a)           a Management Agreement, in a form approved by the parties hereto
(the “Management Agreement”), in order to operate the Annapolis Restaurant
pending receipt by Buyer of a new liquor license for the Annapolis Restaurant;

 

(b)           an agreement between Seller and Annapolis Towne Centre at Parole
LLC terminating the Lease dated December 10, 2009, between Annapolis Towne
Centre at Parole LLC and Seller for the Annapolis Restaurant at 1906 Towne
Centre Blvd., Annapolis, Maryland 21401;

 

(c)           an agreement between Seller and REG terminating the Management
Agreement between Seller and REG dated June 9, 2010;

 

(d)           an irrevocable assignment assigning all of REG’s interests in the
Intellectual Property Assets to Buyer;

 

(e)           a bill of sale substantially in the form of Exhibit 2.5(e) for all
of the Assets that are tangible personal property and used in the operation of
the Annapolis Restaurant;

 

(f)            evidence that Seller (i) has added Buyer as an additional insured
under Seller’s liquor liability insurance and (ii) holds worker’s compensation
run off insurance;

 

(g)           evidence that REG and Seller have caused the following parties to
cease and desist from using the Marks, Copyrights, Trade Secrets and Net Names:
CR Sparks Ranch West, LLC; CR Las Vegas, LLC; Nashville Midnight Oil, LLC;
Cincinnati F.S., LLC; and CR Cleveland, LLC, together with an assignment to
Buyer from such parties of all of their right, title and interest, including
goodwill, in and to the Marks, Copyrights, Trade Secrets and Net Names in the
form reasonably acceptable in form and substance to Buyer within sixty (60) days
after Closing;

 

3

--------------------------------------------------------------------------------


 

(h)           separate noncompetition agreements substantially in the form of
Exhibit 2.5(h) executed by Seller, Owner, REG, Jon H. Field and Joel A. Field;

 

(i)            evidence of the Consents relating to the operation of the
Annapolis Restaurant identified in Exhibit 7.3 of the Master Agreement, or the
delivery of such Consents has been waived in whole or in part by Buyer;

 

(j)            an assignment by REG to Buyer of the Tempe trademark license
agreement and notice from both to Tempe of the assignment;

 

(k)           delivery of an assignment substantially in the form of
Exhibit 2.5(k) from Owner to REG of all his right, title and interest in an to
any works of authorship created by him for use in or by the Annapolis
Restaurant;

 

(l)            the financial statements required to be delivered pursuant to
section 3.2 of this Agreement (previously delivered);

 

(m)          if not previously delivered, a list of all licensed images on the
walls, on menus or otherwise used in the Annapolis Restaurant and the source of
the license/identity of the licensee;

 

(n)           a certificate executed by an officer of Seller and Owner as to the
accuracy of their representations and warranties as of the date of this
Agreement and as of the Closing in accordance with section 7.1 of the Master
Agreement as to their compliance with and performance of their covenants and
obligations to be performed or complied with at or before the Closing in
accordance with Section 7.2 of the Master Agreement;

 

(o)           a certificate of an officer of Seller and Owner certifying, as
complete and accurate as of the Closing, attached copies of the Governing
Documents of Seller, certifying and attaching all requisite resolutions or
actions of Seller’s Owner approving the execution and delivery of this Agreement
and the consummation of the Contemplated Transactions and certifying to the
incumbency and signatures of the officers of Seller executing this Agreement and
any other document relating to the Contemplated Transactions;

 

(p)           Seller’s sales tax return for sales taxes incurred through the
Closing Date;

 

(q)           Releases of all Encumbrances on the Assets, other than Permitted
Encumbrances, including releases of any liens on the Annapolis License; and

 

(r)            Certificates dated as of a date not earlier than the tenth
business day prior to the Closing as to the good standing of Seller executed by
appropriate officials of the State of Ohio and each jurisdiction in which Seller
is licensed or qualified to do business as a foreign limited liability company.

 

In addition to the conditions precedent set forth in Section 7 of the Master
Agreement, Buyer’s obligation to purchase the Assets and to take the other
actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of the following

 

4

--------------------------------------------------------------------------------


 

condition: Buyer and Annapolis Towne Centre at Parole LLC shall have entered
into a new lease for the Annapolis Restaurant at 1906 Towne Centre Blvd.,
Annapolis, Maryland 21401, in a form approved by Buyer.

 

3.                                       Representations and Warranties of
Seller, REG and Owner related to Annapolis Restaurant

 

Seller, Owner and REG represent and warrant, jointly and severally, to Buyer as
follows:

 

3.1           LIQUOR LICENSE REPRESENTATIONS

 

(a)           The Annapolis License is in good standing with the Anne Arundel
Board of Liquor License Commissioners (“AA County Board”), in full force and
effect, and can be used in Anne Arundel County, Maryland.

 

(b)           The Annapolis License authorizes and permits the retail sale of
packaged liquor, wine, and beer and the consumption on premises of liquors,
wines and beer.

 

(c)           The Annapolis License has not been revoked or suspended, nor are
there any threatened or pending revocations or suspensions by the AA County
Board or other Governmental Body.  There are no pending administrative charges
filed against the Annapolis License by the AA County Board and there are no
citations, contracts, lawsuits, delinquent surcharges or fees pending or
affecting the Annapolis License.  No event or circumstance exists that may
constitute or result in a violation by Seller of any Legal Requirement that
could impair the transferability of the Annapolis License and Seller is in
compliance with all Legal Requirements of the AA County Board or any other
Governmental Body.

 

(d)           The Annapolis License is free and clear of all Liens and
Encumbrances, except as set forth on Schedule 3.1(d).

 

(e)           There are no unpaid liquor, wine or beer vendors, and no unpaid
sales or surcharge taxes, except as set forth on Schedule 3.1(e).  All required
sales tax reports and surcharge reports have been, or will be submitted to the
appropriate agencies by time of Closing.

 

3.2           FINANCIAL STATEMENTS

 

(a)           Attached hereto as Schedule 3.2 are the following for each of
Seller and REG: (i) an unaudited balance sheet as at June 30, 2011, and the
related unaudited statement of income for the six-month period then ended,
(ii) an unaudited balance sheet for the year December 31, 2010, and the related
unaudited statement of income for the year then ended, (iii) an unaudited
balance sheet as of September 30, 2011, and the related unaudited statement of
income for the nine-month period then ended, and (iv) monthly unaudited
financial statements through the Closing Date.  All of the financial statements
of Seller delivered pursuant to this Section 3.2 and Section 3.4(a) of the
Master Agreement are certified to by Seller’s chief financial officer and Owner,
and all financial statements of REG delivered pursuant to this Section 3.2 and
Section 3.4(a) of

 

5

--------------------------------------------------------------------------------


 

the Master Agreement are certified to by REG’s chief financial officer and Clint
Field.  All of such financial statements fairly present the financial condition
and the results of operations, changes in owner’s equity and cash flows of
Seller and REG as at the respective dates of and for the periods referred to in
such financial statements, all in accordance with GAAP.  The financial
statements referred to in this Section 3.2 reflect the consistent application of
such accounting principles throughout the periods involved, except as otherwise
disclosed in such financial statements.  The unaudited financial statements have
been prepared from and are in accordance with the accounting Records of Seller
and REG.

 

3.3           BULK TRANSFERS NOTICES

 

(a)           Schedule 3.3 represents the property to be transferred by Seller
to Buyer, as required by the Bulk Transfers law, Section 6-101 et seq. of the
Maryland Uniform Commercial Code (“Bulk Transfers Law”).  Schedule 3.3 contains
a list of the names and addresses of all of Seller’s creditors, along with the
amounts owed to such creditors, and the names and addresses of any persons known
to assert claims against Seller, even though such claims are disputed.  Schedule
3.3 contains the necessary information for Buyer to comply with the Bulk
Transfers Law.

 

(b)           Seller has fully and accurately disclosed Seller’s creditors and
the amounts due them as of December 26, 2011.

 

4.                                       Covenants of Seller Prior to Issuance
to Buyer of Liquor License for Annapolis Restaurant

 

4.1           COOPERATION OF SELLER

 

Between the date of this Agreement and the issuance to Buyer of a liquor license
for the Annapolis Restaurant, Seller shall (and Owner shall cause Seller to):

 

(a)           cooperate with Buyer and use its Best Efforts to assist Buyer in
obtaining all necessary licenses that are required to operate the Annapolis
Restaurant;

 

(b)           maintain all liquor and business licenses for the Annapolis
Restaurant until issuance to Buyer of all necessary licenses that are required
to operate the Annapolis Restaurant;

 

(c)           agree to any modifications to the Management Agreement if
requested by the AA County Board;

 

(d)           pay the flat rate management fee owed to Buyer under the
Management Agreement from the profits of the Annapolis Restaurant; and

 

(e)           cause each individual manager of the Annapolis Restaurant to
maintain individual manager registrations with the AA County Board in the form
approved by such board.

 

6

--------------------------------------------------------------------------------


 

5.                                       Owner’s Obligations and Guaranty

 

5.1           OWNER OBLIGATIONS

 

The liability of Owner hereunder shall be joint and several with Seller.  Where
in this Agreement provision is made for any action to be taken or not taken by
Seller, Owner jointly and severally undertakes to cause Seller to take or not
take such action, as the case may be.  Without limiting the generality of the
foregoing, Owner shall be jointly and severally liable with Seller for the
indemnities set forth in Article 11 of the Master Agreement.

 

5.2           GUARANTY

 

(a)           Owner hereby absolutely, unconditionally and irrevocably
guarantees (the “Guaranty”) full and prompt payment and performance when due of
all of the obligations of Seller under this Agreement in accordance with the
respective terms and conditions set forth herein (collectively, the
“Obligations”).  This Guaranty is continuing and absolute, shall remain in full
force and effect, and shall not be released, diminished, impaired or terminated
until all of the Obligations have been indefeasibly paid, performed or otherwise
satisfied, as applicable (including Buyer’s costs of collection, satisfaction or
performance in connection with the enforcement of this Guaranty) finally and
fully, notwithstanding, without limitation, the bankruptcy, insolvency or
dissolution of Seller or the death or disability of Owner or his permitted
assigns.  Owner waives any defenses to enforcement of this Guaranty.

 

(b)           This Guaranty is one of performance and payment and not of
collection and Owner is liable as the primary obligor.  There are no conditions
precedent to the enforcement of this Guaranty, and it shall not be necessary for
Buyer, in order to enforce payment by Owner under this Guaranty, to initiate or
exhaust Buyer’s remedies against Seller or any other Person liable for the
payment or performance of the Obligations, or to enforce any other means of
obtaining payment or performance of the Obligations.  Owner waives any rights
under applicable law related to the foregoing.  Buyer shall not be required to
mitigate damages or take any other action to reduce, collect, or enforce the
Obligations.

 

6.                                       General Provisions

 

6.1           NOTICES

 

All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other parties).  Any notice by means which
affords the sender evidence of delivery, attempted delivery, or rejected
delivery will be deemed to have been given and received at the date and

 

7

--------------------------------------------------------------------------------


 

time of receipt, attempted delivery, or rejected delivery; provided, however,
any notice by fax or email must have evidence of delivery.

 

To Seller, Owner and REG:

c/o: Restaurant Entertainment Group

Address: 6728 Hyland Croy Rd

Dublin, OH 43016

Attention:  Clinton R. Field

Fax no.: 614-760-9793

E-mail address:clint.field37@gmail.com

 

with a copy to: Kephart & Fisher

Attention: David Fisher

207 N Fourth St.

Columbus, Ohio 43215

Fax no.: 614-469-1887

E-mail address: davidfisher@kephartfisher.com

 

Buyer: Granite City Restaurant Operations, Inc.

Attention: Robert J. Doran, Chief Executive Officer

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Fax no.: (952) 215-0671

E-mail address: rjdoran@gmail.com

 

8

--------------------------------------------------------------------------------


 

 

with a copy to: Briggs and Morgan, P.A.

Attention: Avron Gordon

2200 IDS Center

80 S 8th Street

Minneapolis, MN 55402

Fax no.: (612) 977-8650

E-mail address: agordon@briggs.com

 

6.2                                 JURISDICTION; SERVICE OF PROCESS

 

Any Proceeding arising out of or relating to this Agreement or the transaction
contemplated by this Agreement may be brought in the courts of the State of
Minnesota, County of Hennepin, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Minnesota, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the Proceeding
shall be heard and determined only in any such court and agrees not to bring any
Proceeding arising out of or relating to this Agreement or the transaction
contemplated by this Agreement in any other court.  The parties agree that
either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of
forum.  Process in any Proceeding referred to in the first sentence of this
section may be served on any party anywhere in the world.

 

6.3                                 SUPPLEMENT TO MASTER AGREEMENT AND
MODIFICATION

 

This Agreement supplements the Master Agreement and in no way limits the Master
Agreement.  This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by the party to be charged with
the amendment.

 

6.4                                 GOVERNING LAW

 

This Agreement will be governed by and construed under the laws of the State of
Minnesota without regard to conflicts-of-laws principles that would require the
application of any other law.

 

6.5                                 EXECUTION OF AGREEMENT

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes. 
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

 

9

--------------------------------------------------------------------------------


 

6.6           REPRESENTATIVE OF SELLER AND REG

 

(a)                                  Seller and REG hereby constitute and
appoint Clinton R. Field as their representative (“Selling Parties
Representative”) and their true and lawful attorney in fact, with full power and
authority in each of their names and to act on behalf of each of them with
respect to the provisions set forth in Section 13.16(a) of the Master Agreement
as incorporated by reference to this Agreement.

 

(b)                                 This appointment and grant of power and
authority is coupled with an interest and is in consideration of the mutual
covenants made herein and is irrevocable and shall not be terminated by any act
of either of Seller or REG or by operation of law, whether by the occurrence of
any other event.  Each of Seller and REG hereby consents to the taking of any
and all actions and the making of any decisions required or permitted to be
taken or made by the Selling Parties Representative pursuant to this
Section 6.6.  Each of Seller and REG agree that the Selling Parties
Representative shall have no obligation or liability to any Person for any
action or omission taken or omitted by the Selling Parties Representative in
good faith hereunder.

 

(c)                                  Buyer and Escrow Agent shall be entitled to
rely upon any document or other paper delivered by the Selling Parties
Representative as (i) genuine and correct and (ii) having been duly signed or
sent by the Selling Parties Representative, and neither Buyer nor Escrow Agent
shall be liable to either of Seller, REG or Owner for any action taken or
omitted to be taken by Buyer or Escrow Agent in such reliance.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Buyer:

 

Owner:

GRANITE CITY RESTAURANT

 

 

OPERATIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

/s/ Clinton R. Field

Name: James G. Gilbertson

 

 

Clinton R. Field

Its: Chief Financial Officer

 

 

 

 

 

GRANITE CITY OF MARYLAND, INC.

 

Seller:

 

 

PAROLE CR, LLC

 

 

 

By:

/s/ James G. Gilbertson

 

By:

/s/ Clinton R. Field

Name: James G. Gilbertson

 

 

Clinton R. Field, Sole Member, Manager and Owner

Its: Chief Financial Officer

 

 

 

 

RESTAURANT ENTERTAINMENT GROUP, LLC

 

 

 

 

 

 

 

 

By:

/s/ Clinton R. Field

 

 

Clinton R. Field, Sole Member, Manager and Owner

 

 

ACCEPTANCE AND AGREEMENT OF SELLING PARTIES REPRESENTATIVE

 

The undersigned, being the Selling Parties Representative designated in
Section 6.6 of the foregoing Asset Purchase Agreement, agrees to serve as the
Selling Parties Representative and to be bound by the terms of such Asset
Purchase Agreement pertaining thereto.

 

 

Dated: December 30, 2011

 

 

 

 

 

 

/s/ Clinton R. Field

 

Clinton R. Field

 

 

[Signature Page to Annapolis Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.5(e)

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) made effective as of 11:59 p.m. (time) on
                              , 2011 (the “Effective Time”), by Parole CR, LLC,
an Ohio limited liability company (“Seller”), in favor of Granite City of
Maryland, Inc., a Minnesota corporation (“Buyer”), and is delivered pursuant and
subject to, the terms of, that certain Asset Purchase Agreement, dated as of
December 30, 2011 (the “Purchase Agreement”), by and among Buyer, Granite City
Restaurant Operations, Inc., Seller, Restaurant Entertainment Group, LLC, and
Clinton R. Field.  All capitalized terms used but not otherwise defined in this
Bill of Sale shall have the respective meanings given to them in the Purchase
Agreement

 

1.                                       Sale and Transfer of Assets. For good
and valuable consideration, the receipt, adequacy and legal sufficiency of which
are hereby acknowledged, and as contemplated by Section 2.1 of the Purchase
Agreement, Seller hereby sells, transfers, assigns, conveys, grants and delivers
to Buyer, any and all of Seller’s right, title and interest in and to all of the
Assets, including without limitation the Seller’s right to transfer its
Class H(M)(BWL)D,S Liquor License No. 92 issued by the Anne Arundel County Board
of Liquor License Commissioners in the State of Maryland on May 1, 2011, and the
Assets set forth in Annex 1 attached hereto.

 

2.                                       Power of Attorney. Subject to the
rights of Annapolis Towne Centre at Parole LLC, Seller hereby constitutes and
appoints Buyer the true and lawful agent and attorney in fact of Seller, with
full power of substitution and resubstitution, in whole or in part, in the name
and stead of Seller but on behalf and for the benefit of Buyer and its
successors and assigns, from time to time:

 

(a)                                  to demand, receive and collect any and all
of the Assets and to give receipts and releases for and with respect to the
same, or any part thereof;

 

(b)                                 to institute and prosecute, in the name of
Seller or otherwise, any and all proceedings at law, in equity or otherwise,
that Buyer or its successors and assigns may deem proper in order to collect or
reduce to possession any of the Assets and in order to collect or enforce any
claim or right of any kind hereby assigned or transferred, or intended so to be;
and

 

(c)                                  to do all things legally permissible,
required or reasonably deemed by Buyer to be required to recover and collect the
Assets and to use Seller’s name in such manner as Buyer may reasonably deem
necessary for the collection and recovery of same,

 

Seller hereby declaring that the foregoing powers are coupled with an interest
and are and shall be irrevocable by Seller.

 

3.                                      Terms of the Purchase Agreement. The
terms of the Purchase Agreement, including but not limited to Seller’s
representations, warranties, covenants, agreements and indemnities relating to
the Assets in the Master Asset Purchase Agreement dated November 4, 2011, by and
among Buyer, Granite City Restaurant Operations, Inc., Seller and the other

 

--------------------------------------------------------------------------------


 

parties named therein, as amended by that certain Amendment No. 1 dated
December 21, 2011 (as amended, the “MAPA”), are incorporated herein by this
reference. Seller acknowledges and agrees that the representations, warranties,
covenants, agreements and indemnities contained in the Purchase Agreement and
the MAPA shall not be superseded hereby but shall survive and remain in full
force and effect to the full extent provided therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

 

4.                                       Governing Law.  This Bill of Sale will
be governed by and construed and interpreted under the laws of the State of
Minnesota, without regard to conflicts of laws principles that would require the
application of any other law.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale to be effective as of
the Effective Time.

 

 

 

Parole CR, LLC

 

 

 

 

 

By:

 

 

Name: Clinton R. Field

 

 

Its: Sole Member, Manager and Owner

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.5(h)

 

NONCOMPETITION AGREEMENT

 

NONCOMPETITION, NONDISCLOSURE,
AND NONINTERFERENCE AGREEMENT

 

This Noncompetition, Nondisclosure, and Noninterference Agreement (this
“Agreement”) is made as of                               , 20    , by and among
Granite City Restaurant Operations, Inc., a Minnesota corporation, and Granite
City of Maryland, Inc. (collectively, “Buyer”), and Parole CR, LLC (“Seller”).

 

RECITALS

 

A.                                   Buyer has entered into a Master Asset
Purchase Agreement dated November 4, 2011, as amended by that certain Amendment
dated December 21, 2011 (the “Master Purchase Agreement”), relating to the
purchase of substantially all of the Assets and the goodwill of seven
(7) restaurants (the “Restaurants”) operated by the Seller Entities described in
the Master Purchaser Agreement under the service mark, CADILLAC RANCH
ALL-AMERICAN BAR & GRILL, or variants thereof.  Section 2.7(a)(viii) of the
Master Purchase Agreement requires that noncompetition agreements be executed
and delivered by Seller, each Seller Entity, each Owner, Jon H. Field, and Joel
A. Field at the Closing.

 

B.                                     Seller operates the Restaurant located at
1906 Towne Centre Blvd., Annapolis, Maryland 21401 (the “Annapolis Restaurant”).

 

C.                                     Buyer has entered into an Asset Purchase
Agreement (the “Purchase Agreement”) relating to the purchase of substantially
all of the Assets and goodwill of the Annapolis Restaurant.

 

AGREEMENT

 

The parties, in consideration of Buyer’s agreement to purchase the Assets of the
Annapolis Restaurant and the consideration received by Seller under the Purchase
Agreement, agree as follows:

 

1.                                      DEFINITIONS

 

“Confidential Information” is defined in Section 2.

 

Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Purchase Agreement and the Master Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       ACKNOWLEDGMENTS BY SELLER

 

Seller acknowledges that Seller has had access to and has become familiar with
the following, any and all of which constitute confidential information of
Seller (collectively the “Confidential Information”): (a) any and all trade
secrets concerning the business and affairs of Seller, methods, recipes and
ingredient lists, menus, techniques, product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, market studies, business plans,
computer software and programs (including object code and source code), database
technologies, systems, devices, know-how, discoveries, and concepts of Seller
and any other information, however documented, of Seller that is a trade secret
within the meaning of the Uniform Trade Secrets Act or under other applicable
law; (b) any and all information concerning the business of the Restaurants
(which includes without limitation historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, contractors,
agents, suppliers and potential suppliers, personnel training and techniques and
materials, purchasing methods and techniques and manuals); and (c) any and all
notes, analyses, compilations, studies, summaries and other material prepared by
or for Seller containing or based, in whole or in part, upon any information
included in the foregoing.

 

Seller acknowledges that (a) Buyer has required that Seller make the covenants
set forth in Sections 3 and 4 of this Agreement as a condition to Buyer’s
purchase of the Assets of the Annapolis Restaurant; (b) the provisions of
Sections 3 and 4 of this Agreement are reasonable and necessary to protect and
preserve Buyer’s interests in and right to the use and operation of the Assets
of the Annapolis Restaurant from and after Closing of the purchase of the Assets
of the Annapolis Restaurant; and (c) Buyer would be irreparably damaged if
Seller were to breach the covenants set forth in Sections 3 and 4 of this
Agreement.

 

3.                                       CONFIDENTIAL INFORMATION

 

Seller acknowledges and agrees that the protection of the Confidential
Information is necessary to protect and preserve the value of the Assets.
Therefore, Seller hereby agrees not to disclose to any unauthorized Persons or
use for its own account or for the benefit of any third party any Confidential
Information relating to the Annapolis Restaurant, whether or not such
information is embodied in writing or other physical form or is retained in the
memory Seller’s members, managers, officers, employees or agents, without
Buyer’s written consent, unless and to the extent that such Confidential
Information is or becomes generally known to and available for use by the public
other than as a result of Seller’s fault or the fault of any other Person bound
by a duty of confidentiality to Buyer, Seller or REG.  Seller agrees to deliver
to Buyer at the time of execution of this Agreement, and at any other time Buyer
may request, all documents, memoranda, notes, plans, records, reports and other
documentation, models, components, devices or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing),
that contain Confidential Information relating to the Annapolis Restaurant and
any other Confidential Information relating to the Annapolis Restaurant that
Seller may then possess or have under its control.

 

2

--------------------------------------------------------------------------------


 

4.                                       NONCOMPETITION AND NONINTERFERENCE

 

As an inducement to Buyer to enter into the Purchase Agreement and as additional
consideration for the consideration to be paid to Seller under the Purchase
Agreement, Seller agrees that:

 

(a)                                  For a period of twenty-four (24) months
after the Closing of the purchase of the Assets of the Annapolis Restaurant:

 

(i)            Seller will not, directly or indirectly, engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, or render services or advice or other aid to,
or guarantee any obligation of, any Person engaged in or planning to become
engaged in the operation of a restaurant business whose products or activities
compete in whole or in part with the business in which the Assets were used
prior to the Closing or may be used thereafter, within a ten (10) mile radius of
the Annapolis Restaurant location (the “Noncompetition Area”).  Notwithstanding
the foregoing, if Seller shall operate a Competing Restaurant Business at the
time of Seller’s execution of this Agreement, Seller shall notify Buyer, and
Seller shall cause such Competing Restaurant Business to be materially
differentiated from the style of the Cadillac Ranch restaurants currently
operated by Seller and Owners.  Seller agrees that this covenant is reasonable
with respect to its duration, geographical area and scope.

 

(ii)           Seller agrees not to, directly or indirectly, (A) induce or
attempt to induce any employee of Seller who becomes an employee of Buyer in
connection with the purchase of the Assets to leave the employ of Buyer; (B) in
any way interfere with the relationship between Buyer and any such employee of
Buyer; or (C) employ or otherwise engage as an employee, independent contractor
or otherwise any such employee of Buyer.

 

(iii)          Seller agrees not to, directly or indirectly, cause, induce or
attempt to cause or induce any supplier, licensee, licensor, franchisee,
consultant, Person or other business relation of Buyer to cease doing business
with Buyer, or in any way interfere with its relationship with Buyer;

 

(b)                                 In the event of a breach by Seller of any
covenant set forth in Subsection 4(a) of this Agreement, the term of such
covenant will be extended by the period of the duration of such breach;

 

3

--------------------------------------------------------------------------------


 

(c)                                  Seller will not, at any time during or
after the twenty-four month period, disparage Buyer, the Assets, the business
formerly conducted by Seller, the business conducted by Buyer using the Assets
or any shareholder, director, officer, employee or agent of Buyer;

 

(d)                                 Buyer will not, at any time during or after
the twenty-four month period, disparage Seller, the Assets, the business
formerly conducted by Seller, or any member, manager, officer, employee or agent
of Seller;

 

(e)                                  Seller will, for a period of twenty-four
months after the Closing of the purchase of the Assets of the Annapolis
Restaurant, within ten days after accepting any employment, consulting
engagement, engagement as an independent contractor, partnership or other
association, advise Buyer of the identity of the new employer, client, partner
or other Person with whom Seller has become associated. Buyer may serve notice
upon each such Person that Seller is bound by this Agreement and furnish each
such Person with a copy of this Agreement or relevant portions thereof;

 

(f)                                    Seller may establish restaurants outside
of the Noncompetition Area that have a casual dining environment and trade dress
similar to the Restaurants so long as such restaurants do not have signage,
trademarks or names that are the same or similar to the Restaurants;

 

(g)                                 The continued ownership and operation of the
Steelhouse restaurant by Jon H. Field, who is a Related Person to the owner of
Seller, in Pittsburgh, Pennsylvania, shall not be deemed to be a Competing
Restaurant Business for purposes of this Agreement, and shall be excluded from
the noncompetition provisions set forth in Section 4(a) above, so long as such
restaurant continues to be operated under the name “Steelhouse” or any other
name that does not include the words “Cadillac,” “Ranch” or any variations
thereof;

 

(h)                                 Seller’s ownership or operation of any
Nightclub shall not be deemed to be a Competing Restaurant Business for purposes
of this Agreement, and shall be excluded from the noncompetition provisions set
forth in Section 4(a) above, so long as the Nightclub is not located within a 10
mile radius of the Indianapolis, Indiana metropolitan area.  For purposes of
this Agreement, the term “Nightclub” shall be defined as any establishment that
(A) generates at least 80% of its gross revenues from the sale of beer, wine and
alcohol, (B) provides music and space for dancing, and (C) requires its
customers to pay a cover charge; and

 

4

--------------------------------------------------------------------------------


 

(i)                                     Seller can continue to own and operate
any restaurants that use the Marks or Trade Dress of the Restaurants until such
time as Buyer has closed on the purchase of the Assets of at least five of the
Restaurants, provided that within 60 days after the closing of the purchase of
such five or more Restaurants, the undersigned will cause the name of any
restaurants it owns or operates to be changed to include names and marks that do
not include the words “Cadillac,” “Ranch” or any variations thereof.

 

5.                                       REMEDIES

 

If Seller breaches the covenants set forth in Sections 3 or 4 of this Agreement,
Buyer will be entitled to the following remedies:

 

(a)                                  Damages from Seller, as the case may be;

 

(b)                                 To offset against any and all amounts owing
to Seller under the Purchase Agreement and any and all amounts that Buyer claims
under Subsection 5(a) of this Agreement; and

 

(c)                                  In addition to its right to damages and any
other rights it may have, to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of Sections 3 and 4 of this Agreement, it being agreed that money
damages alone would be inadequate to compensate Buyer and would be an inadequate
remedy for such breach.

 

(d)                                 The rights and remedies of the parties to
this Agreement are cumulative and not alternative.

 

6.                                       SUCCESSORS AND ASSIGNS

 

This Agreement will be binding upon Buyer and Seller and will inure to the
benefit of Buyer and its affiliates, successors and assigns.

 

7.                                       WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged, in whole or in part, by a waiver or
renunciation of the claim or right except in writing; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party, or of the

 

5

--------------------------------------------------------------------------------


 

right of the party giving such notice or demand to require the other party, to
take further action without notice or demand as provided in this Agreement.

 

8.                                       GOVERNING LAW

 

This Agreement will be governed by the laws applied by courts of the State of
Minnesota to contracts entered into within that state by parties residing within
that state and having no connection to any other state.

 

9.                                       JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Minnesota, County of Hennepin or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Minnesota, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

10.                                 SEVERABILITY

 

Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 4 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Seller to the greatest extent permissible.

 

11.                                 COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

12.                                 SECTION HEADINGS, CONSTRUCTION

 

The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “Including” does not limit the preceding words or
terms.

 

6

--------------------------------------------------------------------------------


 

13.                                 NOTICES

 

All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

 

To Seller:

c/o: Restaurant Entertainment Group

Address: 6728 Hyland Croy Rd

Dublin, OH 43016

Attention:  Clint Field

Fax no.: 614-760-9793

E-mail address: clint.field37@gmail.com

 

with a copy to: Kephart Fisher LLC

Attention: David Fisher

207 N Fourth St.

Columbus, Ohio 43215

Fax no.: 614-469-1887

E-mail address: davidfisher@kephartfisher.com

 

Buyer: Granite City Restaurant Operations, Inc.

Attention: Robert J. Doran, Chief Executive Officer

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Fax no.: (952) 215-0671

E-mail address: rjdoran@gmail.com

 

with a copy to: Briggs and Morgan, P.A.

Attention: Avron Gordon

2200 IDS Center

80 S 8th Street

Minneapolis, MN 55402

Fax no.: (612) 977-8560

E-mail address: agordon@briggs.com

 

14.                                 ENTIRE AGREEMENT

 

This Agreement, the Purchase Agreement and the Master Purchase Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior written and oral agreements and
understandings between the parties with respect to the subject matter of this
Agreement. This Agreement

 

7

--------------------------------------------------------------------------------


 

may not be amended except by a written agreement executed by the party to be
charged with the amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

BUYER:

SELLER:

 

 

Granite City Restaurant Operations, Inc.

Parole CR, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Clinton R. Field, Sole Member, Manager and Owner

Title:

 

 

 

 

 

 

 

Granite City of Maryland, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 2.5(k)

 

ASSIGNMENT OF WORKS OF AUTHORSHIP

 

Assignment of Intellectual Property

(“Owners”)

 

This Assignment is made this 4th day of November, 2011 by Eric Schilder and
Clinton R. Field (each, an “Assignor” and collectively, the “Assignors”) in
favor of Restaurant Entertainment Group, LLC (“REG”).

 

RECITALS

 

Concurrently with the execution and delivery of this Agreement, Assignors and
Assignee have entered into a Master Asset Purchase Agreement dated November 4,
2011 (the “Purchase Agreement”) among Granite City Restaurant Operations, Inc.
(“Buyer”), REG, Assignors,  and Seller.  All capitalized terms used and not
otherwise defined in this Assignment have the meanings given them in the
Purchase Agreement.

 

Pursuant to the terms of the Purchase Agreement, Buyer has agreed to purchase
substantially all of the Assets and the goodwill of seven (7) restaurants (the
“Restaurants”) operated by Seller under the service mark CADILLAC RANCH
ALL-AMERICAN BAR & GRILL, or variants thereof.

 

Assignors own all the issued and outstanding equity interests of certain Seller
Entities described in the Purchase Agreement and have been engaged in the
design, development, operation and management of one or more of the Restaurants.
 In that capacity, Assignors have created artwork and other works of authorship,
logos, and Trade Dress and other materials used in the operation of one or more
of the Restaurants (the “Intellectual Property”).

 

It is a condition to Buyer’s execution, delivery and performance of the Purchase
Agreement that Assignors execute this Assignment.

 

ASSIGNMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Assignor hereby assigns to REG all of his
right, title and interest, if any, in and to the Intellectual Property,
including any and all copyrights.

 

Each Assignor represents and warrants that he has the right to enter into this
Assignment and that this Assignment does not and will not violate any contract
to which he is party.  Each Assignor agrees to execute such instruments as REG,
its successors and assigns, including Buyer, may reasonably request in order
more effectively to assign Assignor’s interest in the Intellectual Property.

 

--------------------------------------------------------------------------------


 

/s/ Eric Schilder

 

/s/ Clinton R. Field

Eric Schilder

 

Clinton R. Field

 

 

Accepted this        day of November, 2011

 

Restaurant Entertainment Group, LLC

 

By

/s/ Clinton R. Field

 

 

Its

Member

 

 

 

2

--------------------------------------------------------------------------------


 

Schedules to this Agreement have been omitted pursuant to Item 601(b)(2) of
Regulation S-K and are listed as follows:

 

Schedule 3.1(d) Liens and Encumbrances on Annapolis License

 

Schedule 3.1(e) Unpaid Vendors and Taxes

 

Schedule 3.2 Financial Statements

 

Schedule 3.3 Property to be Transferred; Creditors’ Names, Addresses, and
Amounts Owed

 

--------------------------------------------------------------------------------